AO 450 (SCD 04/2010) Judgment in a Civil Action


                                    UNITED STATES DISTRICT COURT
                                                                 for the
                                                        District of South Carolina


                    Caleatha S. Gibson                                 )
                            Plaintiff                                  )
                      v.                                               )
   Andrew Saul, Commissioner of Social Security                        )    Civil Action No.: 4:19-84-TER
                           Defendant                                   )

                                                  JUDGMENT IN A CIVIL ACTION
The court has ordered that (check one):

 the plaintiff (name)                  recover from the defendant (name)              the amount of                dollars ($   ),
which includes prejudgment interest at the rate of             %, plus postjudgment interest at the rate of         %, along with
costs.
 the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name)
recover costs from the plaintiff (name)                            .
O other: The Commissioner’s decision is reversed pursuant to sentence four of 42 U.S.C. § 405(g) and this
case is remanded to the Commissioner for further administrative action.


This action was (check one):
 tried by a jury, the Honorable                           presiding, and the jury has rendered a verdict.

 tried by the Honorable                          presiding, without a jury and the above decision was reached.

O decided by the Honorable Thomas E. Rogers, III, United States Magistrate Judge.

                                                                                ROBIN L. BLUME
Date:     March 12, 2020                                                   CLERK OF COURT


                                                                           s/ Glenda J. Nance
                                                                                       Signature of Clerk or Deputy Clerk
